             Case 1:21-cr-00036-CJN Document 14 Filed 02/06/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                v.                            :       CASE. NO. 21-cr-036 (CJN)
                                              :
                                              :
GINA MICHELLE BISIGNANO,                      :
                                              :
                  Defendant.                  :
___________________________________

                                       STATUS REPORT

        The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully submit this status report to the Court as requested on February 5, 2021.

        1.      Per order of the Court, the government has attached to this filing a copy of the

transcript of the detention hearing, held on January 19, 2021, in the Central District of California.

        2.      The government believes a status in this case on Monday, February 8, 2021 is still

appropriate, so the government can update the Court about the defendant’s movement to the

jurisdiction.

                                                      Respectfully submitted,

                                                      MICHAEL R. SHERWIN
                                                      United States Attorney
                                                      D.C. Bar No. 4444188

                                                      ___/s/____________________
                                                      KIMBERLY L. PASCHALL
                                                      Assistant United States Attorney
                                                      D.C. Bar No. 1015665
                                                      555 4th Street, N.W.,
                                                      Washington, D.C. 20530
                                                      202-252-2650
                                                      Kimberly.paschall@usdoj.gov



                                                  1
